             Case 7:21-cv-00243-NSR Document 1 Filed 01/12/21 Page 1 of 18



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

NAKIA SIMMONS, MICHELLE
SMITHERMAN, and MARLYE GOROSTIZA
individually and on behalf of others similarly            Case No. 7:21-cv-00243
situated,

                Plaintiffs,

v.                                                        Jury Trial Demanded

THE STANDARD LIFE INSURANCE
COMPANY OF NEW YORK,

                Defendant.


                      CLASS AND COLLECTIVE ACTION COMPLAINT

        Plaintiffs Nakia Simmons, Michelle Smitherman, and Marlye Gorostiza (“Plaintiffs”) file this

 Class and Collective Action Complaint (“Complaint”) against The Standard Life Insurance Company

 of New York (“Defendant”) and in support state the following:

                                             THE PARTIES

        1.       Plaintiffs identified in the caption of the instant Complaint have given their written

 consent to be party plaintiffs in this action pursuant to 29 U.S.C. § 216(b). Such written consents are

 appended to this Complaint in the attached Appendix. These written consent forms set forth each

 plaintiff’s name and address. Plaintiffs bring this action as a collective action in accordance with 29

 U.S.C. § 216(b) of the Fair Labor Standards Act (“FLSA”) against the Defendant on behalf of

 themselves and all others similarly situated because of Defendant’s unlawful deprivation of plaintiffs’

 rights to overtime compensation under the FLSA. 29 U.S.C. §§ 201, et seq.

        2.       Plaintiffs also bring class action claims under New York state law under the New York

 Minimum Wage Act, Labor Law § 650 et seq., the New York Wage Payment Act, Labor Law § 190 et




                                                   1
             Case 7:21-cv-00243-NSR Document 1 Filed 01/12/21 Page 2 of 18



seq., the New York Wage Theft Prevention Act, Labor Law § 195 et seq., and the supporting

Department of Labor Regulations, 12 N.Y.C.R.R. Part 142 (together, the “NYLL”).

        3.       Plaintiffs bring their state law claims pursuant to Fed. R. Civ. P. 23(b)(3) and 23(c)(4)

for Defendant’s failure to pay them and other Claims Examination Employees for all earned overtime

pay.

        4.       Defendant is a wholly owned and operating subsidiary of StanCorp Financial Inc.

        5.       Defendant is a Delaware Corporation.

        6.       Defendant has its principal place of business in New York, located at 360 Hamilton

Avenue Suite 210, White Plains, NY 10601.

        7.       Defendant is a corporation acting as a claims administrator that administers and

processes disability benefit claims on behalf of its customers. 1

        8.       As a disability benefits claims administrator, 2 Defendant’s functions include processing

disability and leave of absence claims within contractual timeframes.

                                      JURISDICTION AND VENUE

        9.       The Court has subject matter jurisdiction under 28 U.S.C. § 1331 because Plaintiffs’

FLSA claims arise under federal law. 29 U.S.C. § 216(b).

        10.      The Court has supplemental jurisdiction over the state law claims pursuant to 28

U.S.C. § 1367 because they arise out of the same facts as the FLSA claims.




1
  Vellano v. Standard Life Ins. Co. of New York, 1:18-CV-944, 2020 WL 4464605, at *1 (N.D.N.Y. Aug.
4, 2020) (lawsuit alleging Defendant failed to correctly calculate short term and long-term disability
benefits that claimant should have received under short term and long term disability plans).
2
  www.standard.com/employer/products-services/insurance-benefits/absence-management-services
(last viewed January 7, 2021).
                                                    2
          Case 7:21-cv-00243-NSR Document 1 Filed 01/12/21 Page 3 of 18



        11.     Venue is proper in this District under 28 U.S.C. §1391 because Defendant Standard

Insurance Company of New York resides in this District and a substantial portion of the events

forming the basis of this suit occurred in this District.

                                                 FACTS

        12.     Defendant employed Plaintiffs listed in the Appendix, and all similarly situated current

and former employees, as non-managerial employees to process disability benefits claims within

contractual time frames under various job titles that include the term “Disability” and one or more of

the following terms: “Analyst,” or “Examiner,” or “Specialist (collectively, “Claims Examination

Employees”).

        13.     Within the last six years and continuing to date, while employed as Claims Examination

Employees, the primary job duty of plaintiffs Simmons, Smitherman and Gorostiza (the

“representative plaintiffs”), and all similarly situated current and former Claims Examination

Employees consisted of reviewing employee disability and/or leave claims against predetermined

guidelines to determine benefit eligibility within contractual time frames (“Claims Review Work”).

Claims Examination Employees do this by evaluating disability claims against the client company’s

disability insurance policy and industry-standard medical guidelines for medical leaves of absence.

Claims Examination Employees also interview claimants and consult with on-staff nurses and doctors

for medical opinions. Once Claims Examination Employees are able to determine whether a claim

should be granted or denied based on the policies and guidelines, they draft explanation letters based

on established letter templates and the company client’s disability insurance policies.

        14.     While working for Defendant as Claims Examination Employees, plaintiffs and

similarly situated current and former Claims Examination Employees routinely work over 40 hours

per week without receiving proper overtime compensation at the rate of one and one-half times their

regular rate of pay for all hours worked over 40 in a workweek even though such work is observed


                                                    3
          Case 7:21-cv-00243-NSR Document 1 Filed 01/12/21 Page 4 of 18



by, known, or should have been known by supervisors and management. Specifically, Claims

Examination Employees regularly worked approximately 50 to 73 hours per week, but Defendant

failed to compensate them for all work performed above 40 hours in a workweek at a rate of one and

one-half times the regular rate of pay.

        15.     Defendant paid some or all of its Claims Examination Employees on a salary basis.

        16.     Plaintiffs bring this action for a declaratory judgment, back pay, and other relief

pursuant to the FLSA and NYLL to remedy the Defendant’s willful and unlawful violations of federal

and state law as described in this Complaint.

        17.     Plaintiffs bring this action on behalf of themselves and other similarly situated Claims

Examination Employees, who, due to Defendant’s uniform refusal to compensate overtime at one

and one-half times the regular rate of pay, were not paid all earned overtime pay for time they worked

in excess of forty (40) hours in individual workweeks in violation of the FLSA and NYLL.

        18.     Defendant has failed and refused to compensate Claims Examination Employees for

all overtime work that Defendant has suffered or permitted them to work.

        19.     Plaintiffs regularly perform the job duties described in Paragraph 13 in excess of 40

hours per workweek, without compensation. Defendant is aware that this time is being worked

because, among other things, the Defendant tracks plaintiffs’ worktime, their supervisors and

managers observe the work being performed in excess of 40 hours per workweek, their supervisors

and managers direct the work to be performed in excess of 40 hours per workweek, and the nature of

the Claims Examination Employees’ work requires them to work more than 40 hours in a workweek.

        20.     On a weekly basis, Plaintiff Claims Examination Employees were assigned Claims

Review Work that cannot be completed within 40 hours and have been told by supervisors that they

work “a 60-hour job, not a 40-hour job.”




                                                   4
         Case 7:21-cv-00243-NSR Document 1 Filed 01/12/21 Page 5 of 18



       21.     Plaintiff Claims Examination Employees were berated by supervisors and

management, faced discipline and suffered cuts to their annual bonuses when they were unable to

complete claims by established deadlines.

       22.     Claims Examination Employees have been told by management that they are entitled

to one- and one-half their regular rate of pay for work performed in excess of 40 hours per workweek,

but that they are not permitted to work overtime without pre-authorization. Pre-authorization for

overtime work is rarely granted, and supervisors and management regularly suffer or permit such work

without pre-authorization and without paying for such work.

                                       Plaintiff Nakia Simmons

       23.     Plaintiff Simmons worked for Defendant as a Claims Examination Employee in White

Plains, New York from February 16, 2016 to December 18, 2018.

       24.     During her employment with Defendant, Plaintiff Simmons primarily performed

Claims Review Work described in Paragraph 13 for between approximately 60 to 65 hours per week,

without compensation.

       25.     Plaintiff Simmons regularly informed her supervisors and management that she

worked in excess of 40 hours per workweek on a regular basis, and oftentimes, worked alongside her

direct supervisor for 12 to 13 hours each business day. Additionally, she worked another 12 to 13

hours during a weekend approximately once per month. Defendant has knowledge of this work

through time-stamped electronic communications and verbal communications with her supervisors

and management.

       26.     For example, during the workweek beginning January 8, 2018, Plaintiff Simmons

worked approximately 60 hours and was not compensated for the hours over 40 at one and one-half

times her regular rate of pay, although the work was observed by or known to supervisors.




                                                 5
            Case 7:21-cv-00243-NSR Document 1 Filed 01/12/21 Page 6 of 18



        27.     During her employment with Defendant, Plaintiff Simmons’ job duties did not include

regularly directing the work of two or more employees.

        28.     During her employment with Defendant, Plaintiff Simmons did not have the authority

to hire, fire, suspend, or otherwise discipline any of Defendant’s other employees.

        29.     During her employment with Defendant, Plaintiff Simmons’ primary job duty was not

managing Defendant’s business or any subdivision of Defendant’s business.

        30.     During her employment with Defendant, Plaintiff Simmons’ job duties were routine

and rote and did not include the exercise of discretion and independent judgment with respect to

matters of significance.

        31.     During her employment with Defendant, Plaintiff Simmons could not waive or deviate

from Defendant’s established policies or procedures in performing Claims Review Work without prior

approval.

        32.     During her employment with Defendant, Plaintiff Simmons’ job duties did not involve

developing, reviewing, or evaluating the business policies of Defendant or Defendant’s customers.

        33.     During her employment with Defendant, Plaintiff Simmons’ job duties did not involve

formulating, interpreting, or implementing management policies for Defendant or Defendant’s

customers.

        34.     During her employment with Defendant, Defendant required Plaintiff Simmons to

perform her job duties in accordance with its corporate policies, procedures, guidelines, and guidelines

embedded in Defendant’s computer software.

        35.     During her employment with Defendant, Plaintiff Simmons’ job duties did not

involve creating or drafting the corporate policies, procedures, and guidelines pertaining to Claims

Review Work.




                                                   6
          Case 7:21-cv-00243-NSR Document 1 Filed 01/12/21 Page 7 of 18



        36.     During her employment with Defendant, Plaintiff Simmons’ job duties did not involve

assessing liability and assigning percentages of fault to parties, evaluating bodily injuries, negotiating

final settlements, or setting and adjusting reserves for claims.

        37.     During her employment with Defendant, Plaintiff Simmons’ job duties did not involve

planning the short-term or long-term business objectives of Defendant or Defendant’s customers.

                                       Plaintiff Michelle Smitherman

        38.     Plaintiff Smitherman worked for Defendant as a Claims Examination Employee in

White Plains, New York from approximately December 2016 to September 28, 2018.

        39.     During her employment with Defendant, Plaintiff Smitherman primarily performed

Claims Review Work described in Paragraph 13 for between approximately 55 to 73 hours per

workweek, without compensation.

        40.     Plaintiff Smitherman regularly informed her supervisors and management that she

worked in excess of 40 hours per workweek on a regular basis, and oftentimes, worked alongside her

direct supervisor for 11 to 13 hours each business day. Additionally, she worked approximately 8

hours during the weekend each week. Defendant has knowledge of this work through time-stamped

electronic communications and verbal communications with her supervisors and management.

        41.     For example, during the workweek beginning August 6, 2018, Plaintiff Smitherman

worked approximately 55 hours and was not compensated for the hours over 40 at one and one-half

times her regular rate of pay, although the work was observed by or known to supervisors.

        42.     During her employment with Defendant, Plaintiff Smitherman’s job duties did not

include regularly directing the work of two or more employees.

        43.     During her employment with Defendant, Plaintiff Smitherman did not have the

authority to hire, fire, suspend or otherwise discipline any of Defendant’s other employees.




                                                    7
          Case 7:21-cv-00243-NSR Document 1 Filed 01/12/21 Page 8 of 18



        44.     During her employment with Defendant, Plaintiff Smitherman’s primary job duty was

not managing Defendant’s business or any subdivision of Defendant’s business.

        45.     During her employment with Defendant, Plaintiff Smitherman’s job duties were

routine and rote and did not include the exercise of discretion and independent judgment with respect

to matters of significance.

        46.     During her employment with Defendant, Plaintiff Smitherman could not waive or

deviate from Defendant’s established policies or procedures in performing Claims Review Work

without prior approval.

        47.     During her employment with Defendant, Plaintiff Smitherman’s job duties did not

involve developing, reviewing, or evaluating the business policies of Defendant or Defendant’s

customers.

        48.     During her employment with Defendant, Plaintiff Smitherman’s job duties did not

involve formulating, interpreting or implementing management policies for Defendant or Defendant’s

customers.

        49.     During her employment with Defendant, Defendant required Plaintiff Smitherman to

perform her job duties in accordance with its corporate policies, procedures, guidelines, and guidelines

embedded in Defendant’s computer software.

        50.     During her employment with Defendant, Plaintiff Smitherman’s job duties did not

involve creating or drafting the corporate policies, procedures, and guidelines pertaining to Claims

Review Work.

        51.     During her employment with Defendant, Plaintiff Smitherman’s job duties did not

involve assessing liability and assigning percentages of fault to parties, evaluating bodily injuries,

negotiating final settlements, or setting and adjusting reserves for claims.




                                                    8
          Case 7:21-cv-00243-NSR Document 1 Filed 01/12/21 Page 9 of 18



       52.     During her employment with Defendant, Plaintiff Smitherman’s job duties did not

involve planning the short-term or long-term business objectives of Defendant or Defendant’s

customers.

                                       Plaintiff Marlye Gorostiza

       53.     Plaintiff Gorostiza worked for Defendant as a Claims Examination Employee in

White Plains, New York from approximately January 20, 2014 to January 17, 2020.

       54.     During her employment with Defendant, Plaintiff Gorostiza primarily performed

Claims Review Work described in Paragraph 13 for between approximately 60 to 73 hours per

workweek, without compensation.

       55.     Plaintiff Gorostiza regularly informed her supervisors and management that she

worked in excess of 40 hours per workweek on a regular basis, and oftentimes, worked alongside her

direct supervisor for 12 to 13 hours each business day. Additionally, she worked approximately 4 to

8 hours during two weekends per month. Defendant has knowledge of this work through time-

stamped electronic communications and verbal communications with her supervisors and

management.

       56.     For example, during the workweek beginning December 16, 2019, Plaintiff Gorostiza

worked approximately 60 hours and was not compensated for the hours over 40 at one and one-half

times her regular rate of pay, although the work was observed by or known to supervisors.

       57.     During her employment with Defendant, Plaintiff Gorostiza’s job duties did not

include regularly directing the work of two or more employees.

       58.     During her employment with Defendant, Plaintiff Gorostiza did not have the authority

to hire, fire, suspend or otherwise discipline any of Defendant’s other employees.

       59.     During her employment with Defendant, Plaintiff Gorostiza’s primary job duty was

not managing Defendant’s business or any subdivision of Defendant’s business.


                                                   9
         Case 7:21-cv-00243-NSR Document 1 Filed 01/12/21 Page 10 of 18



        60.     During her employment with Defendant, Plaintiff Gorostiza’s job duties were routine

and rote and did not include the exercise of discretion and independent judgment with respect to

matters of significance.

        61.     During her employment with Defendant, Plaintiff Gorostiza could not waive or

deviate from Defendant’s established policies or procedures in performing Claims Review Work

without prior approval.

        62.     During her employment with Defendant, Plaintiff Gorostiza’s job duties did not

involve developing, reviewing, or evaluating the business policies of Defendant or Defendant’s

customers.

        63.     During her employment with Defendant, Plaintiff Gorostiza’s job duties did not

involve formulating, interpreting or implementing management policies for Defendant or Defendant’s

customers.

        64.     During her employment with Defendant, Defendant required Plaintiff Gorostiza to

perform her job duties in accordance with its corporate policies, procedures, guidelines, and guidelines

embedded in Defendant’s computer software.

        65.     During her employment with Defendant, Plaintiff Gorostiza’s job duties did not

involve creating or drafting the corporate policies, procedures, and guidelines pertaining to Claims

Review Work.

        66.     During her employment with Defendant, Plaintiff Gorostiza’s job duties did not

involve assessing liability and assigning percentages of fault to parties, evaluating bodily injuries,

negotiating final settlements, or setting and adjusting reserves for claims.

        67.     During her employment with Defendant, Plaintiff Gorostiza’s job duties did not

involve planning the short-term or long-term business objectives of Defendant or Defendant’s

customers.


                                                   10
         Case 7:21-cv-00243-NSR Document 1 Filed 01/12/21 Page 11 of 18



                                   COVERAGE UNDER THE FLSA

        68.     Defendant is an “enterprise” as defined by the FLSA in 29 U.S.C. § 203(r)(1).

        69.     Defendant is an enterprise engaged in commerce or in the production of goods for

commerce as defined by the FLSA in 29 U.S.C. § 203(s)(1)(A).

        70.     Defendant has more than $500,000 in sales made or business done in each of the last

three calendar years.

        71.     During their employment, Plaintiffs were “employees” of Defendant as defined by the

FLSA in 29 U.S.C. § 203(e).

        72.     During their employment, Defendant was Plaintiffs’ “employer” as defined under the

FLSA in 29 U.S.C. § 203(d).

        73.     During their employment, Plaintiffs were “employees” of Defendant as defined by the

NYLL §§ 190(2), 651(5) and 12 N.Y.C.R.R. 142-2.14(a).

        74.     During their employment, Defendant was Plaintiffs’ “employer” as defined by the

NYLL, §§ 190(3), 651(6).

                                COLLECTIVE ACTION ALLEGATIONS

        75.     Plaintiffs bring their FLSA claims as a collective action.

        76.     Plaintiffs’ consent forms are attached hereto as Exhibit A.

        77.     The collective is defined as follows:

        All individuals employed by Defendant as Claims Examination Employees
        over the last three years who worked in excess of 40 hours per workweek
        without compensation at one and one-half times the regular rate of pay for
        hours worked over 40 in a workweek (“Collective Action Members”). However,
        this definition specifically excludes all Claims Examination Employees who
        were employed under job titles containing the term “Senior.” 3




3
 Plaintiffs will refer to this group of employees excluded from the collective as “Senior Claims
Examination Employees” for purposes of this Complaint.
                                                   11
          Case 7:21-cv-00243-NSR Document 1 Filed 01/12/21 Page 12 of 18



         78.    Plaintiffs are similarly situated to the Collective Action Members because they were

subject to the same timekeeping and compensation policies and procedures, paid in the same manner

and performed the same primary job duties.

         79.    In the last three years, Defendant has employed at least 40 individuals who performed

the same primary duties as Plaintiffs.

         80.    Defendant was the Collective Action Members’ “employer” as defined by the FLSA

29 U.S.C. § 203(d).

         81.    Of Defendant’s employees who performed the same primary job duties as Plaintiffs

in the last three years, Defendant failed to compensate them for work performed in excess of 40 hours

in a work week at one and one-half times their regular rate of pay.

         82.    Defendant maintained one or more common job descriptions for Claims Examination

Employees.

         83.    Defendant has the names and addresses for Collective Action Members in its payroll

or personnel records.

         84.    Defendant has email addresses for Collective Action Members in its payroll or

personnel records.

         85.    Defendant has cell phone numbers for Collective Action Members in its payroll or

personnel records.

         86.    Defendant was aware or should have been aware that the FLSA required it to pay

Collective Action Members overtime if they primarily performed non-exempt work.

                                    CLASS ACTION ALLEGATIONS

         87.    Plaintiffs also seek class certification of the following state law class under Fed. R. Civ.

P. 23:

         All individuals employed by Defendant in New York as Claims Examination
         Employees in the past six (6) years who worked in excess of 40 hours per
                                                    12
         Case 7:21-cv-00243-NSR Document 1 Filed 01/12/21 Page 13 of 18



        workweek without compensation at one and one-half times the regular rate of
        pay for hours worked over 40 in a workweek (the “Class”). This definition,
        however, specifically excludes all individuals who were employed as Senior
        Claims Examination Employees.

        88.     Defendant employed more than 40 individuals as Claims Examination Employees in

New York in the last six years.

        89.     As a result, the Class is so numerous that joinder of all members is not practical.

        90.     There are questions of law or fact common to members of the Class, including (1)

whether the Class members performed work in excess of 40 hours per workweek; (2) whether

Defendant violated the NYLL Law by refusing to pay the Class members overtime pay at one and

one-half times the regular rate of pay; and (3) the proper measure of damages if Defendant did not

properly compensate the Class members pursuant to the overtime provisions of the NYLL.

        91.     Plaintiffs’ overtime claims are typical of those of the Class because they arise out of

Defendant’s uniform compensation practices.

        92.     Defendant’s defenses to Plaintiffs’ claims are typical of its defenses to those of the

Class because they are grounded in the same compensation practices.

        93.     Plaintiffs can fairly and adequately protect the interests of the Class members because

they have no interests adverse to the Class.

        94.     Plaintiffs can fairly and adequately protect the interests of the Class members because

they retained counsel experienced in class action employment litigation.

        95.     The common questions of law and fact predominate over the variations which may

exist between members of the Class, if any.

        96.     Plaintiffs and the members of the Class on the one hand, and Defendant on the other,

have a commonality of interest in the subject matter and remedy sought, namely back wages, interest,

statutory penalties, attorneys’ fees and costs.



                                                  13
         Case 7:21-cv-00243-NSR Document 1 Filed 01/12/21 Page 14 of 18



        97.     If individual actions were required to be brought by each member of the Class injured

or affected by Defendant’s common compensation practices, it would necessarily result in a

multiplicity of lawsuits, creating a hardship to the individuals and to this Court, as well as to Defendant.

        98.     Accordingly, a class action is an appropriate method for the fair and efficient

adjudication of this lawsuit and distribution of the common fund to which the Class is entitled.

        99.     The books and records of Defendant are material to the Class members’ claims

because they disclose the hours worked by each member of the Class and the rates at which Class

members were paid.

                                         COUNT I
                         VIOLATION OF THE FAIR LABOR STANDARDS ACT

        100.    Plaintiffs incorporate here the previous allegations of this Complaint.

        101.    This count arises from Defendant’s violations of the FLSA by failing to pay overtime

to Plaintiffs and the Collective Action Members at one and-one-half times their regular rates when

they worked over 40 hours in individual workweeks.

        102.    Plaintiffs were not exempt from the overtime provisions of the FLSA.

        103.    Collective Action Members were not exempt from the overtime provisions of the

FLSA.

        104.    Plaintiffs were directed and/or suffered or permitted by Defendant to work, and did

work, over 40 hours in one or more individual workweeks without being paid overtime pay at one and

one-half times their regular rates of pay for hours in excess of 40 in those workweeks.

        105.    Collective Action Members were directed and/or suffered or permitted by Defendant

to work, and did work, over 40 hours in one or more individual workweeks without being paid

overtime pay at one and one-half times their regular rates of pay for hours in excess of 40 in those

workweeks.

        106.    Defendant paid Plaintiffs a salary and failed to pay them overtime compensation.
                                                    14
         Case 7:21-cv-00243-NSR Document 1 Filed 01/12/21 Page 15 of 18



       107.     Defendant paid Collective Action Members a salary and failed to pay them overtime

compensation.

       108.     Defendant violated the FLSA by failing to pay overtime to Plaintiffs at one and one-

half times their regular rates of pay when they worked over 40 hours in one or more individual

workweeks.

       109.     Defendant violated the FLSA by failing to pay overtime to Collective Action Members

at one and one-half times their regular rates of pay when they worked over 40 hours in one or more

individual workweeks.

       110.     Defendant’s failure to pay Plaintiffs and other similarly situated persons one and one-

half times their regular rate for all time worked over 40 hours in a workweek was willful, as Defendant

was aware or should have been aware that the FLSA required it to pay Plaintiffs and the Collective

Action Members overtime pay.

       WHEREFORE, Plaintiffs, on behalf of themselves and the Collective Action Members, seek

a judgment against Defendant as follows:

       A.       All unpaid overtime wages due to Plaintiffs and the Collective Action Members;

       B.       Liquidated damages equal to the unpaid overtime compensation due, or in the absence
                of liquidated damages, prejudgment interest on the amount of overtime wages due;

       C.       Post-judgment interest;

       D.       Reasonable attorneys’ fees and costs incurred in filing and prosecuting this lawsuit;

                and

       E.       Such other relief as the Court deems appropriate.

                                     COUNT II
            VIOLATION OF THE NEW YORK LABOR LAW – FAILURE TO PAY OVERTIME
                                   (CLASS ACTION)

       111.     Plaintiffs incorporate here the previous allegations of this Complaint.



                                                  15
           Case 7:21-cv-00243-NSR Document 1 Filed 01/12/21 Page 16 of 18



       112.    This count arises from Defendant’s violations of the NYLL by failing to pay overtime

to Plaintiffs and the Class when they worked over 40 hours in individual workweeks.

       113.    Plaintiffs were not exempt from the overtime provisions of the NYLL.

       114.    Members of the Class are not exempt from the overtime provisions of the NYLL.

       115.    Plaintiffs and the Class were regularly directed and/or suffered or permitted by

Defendant to work, and did work, over 40 hours in individual workweeks without being paid one and

one-half times their regular rates of pay for hours in excess of 40 in a workweek..

       116.    Defendant violated the NYLL by failing to pay Plaintiffs and the Class overtime at

one and one-half times their regular rates of pay when they worked over 40 hours in individual

workweeks.

       WHEREFORE, Plaintiffs, individually and the Class, seek a judgment against Defendant as

follows:

       A.      All unpaid overtime wages due to Plaintiffs and the New York Class;

       B.      Liquidated damages equal to the unpaid overtime compensation due;

       C.      Prejudgment and post-judgment interest;

       D.      Appropriate equitable, declaratory, and injunctive relief to remedy violations, including

               but not necessarily limited to, an order enjoining Defendant from continuing its

               unlawful practices;

       E.      Reasonable attorneys’ fees and costs incurred in filing and prosecuting this lawsuit;

               and

       F.      Such other relief as the Court deems appropriate.

                                           COUNT III
               Violation of the New York Labor Law – Failure to Provide Wage Statements
                                            (Class Action)

       117.    Plaintiffs incorporate here the previous allegations of this Complaint.


                                                  16
         Case 7:21-cv-00243-NSR Document 1 Filed 01/12/21 Page 17 of 18



        118.    Defendant failed to provide Plaintiffs and the Class with accurate statements of wages

as required by New York Wage Theft Prevention Act, NYLL § 195, containing the dates of work

covered by that payment of wages; name of employee; name of employer; address and phone number

of employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary,

piece, commission, or other; gross wages; hourly rate or rates of pay and overtime rate or rates of pay

if applicable; the number of hours worked, including overtime hours worked if applicable; deductions;

allowances, if any; and net wages. NYLL § 195(3).

        119.    Due to Defendant’s violations of NYLL § 195, for each workweek that Defendant

failed to provide a proper wage statement from January 8, 2015 through the present, Plaintiffs and

members of the Class are each entitled to damages of $250 per workday that the violations occurred

or continue to occur, or a total of $5,000 per Class Member, as well as injunctive and declaratory relief

and reasonable attorneys’ fees and costs, as provided by NYLL § 198(1-d),

        WHEREFORE, Plaintiffs, individually and on behalf of the Class, seek the following relief:

        A.      Statutory damages, as provided for by NYLL § 198, for Defendant’s failure to provide

                accurate wage statements;

        B.      Appropriate equitable, declaratory, and injunctive relief to remedy violations, including

                but not necessarily limited to, an order enjoining Defendant from continuing its

                unlawful practices;

        C.      Pre-judgment and post-judgment interest;

        D.      Reasonable attorneys’ fees and costs incurred in filing and prosecuting this lawsuit;

                and

        E.      Such other relief the Court deems appropriate.

                                             JURY DEMAND

        Plaintiffs demand a trial by jury.


                                                   17
Case 7:21-cv-00243-NSR Document 1 Filed 01/12/21 Page 18 of 18



                                   Respectfully submitted,

                                   /s/Hillary D. LeBeau_________

                                   Molly A. Elkin*
                                   Hillary D. LeBeau
                                   MCGILLIVARY STEELE ELKIN LLP
                                   1101 Vermont Ave., N.W., Suite 1000
                                   Washington, DC 20005
                                   Tel.: (202) 833-8855
                                   Fax: (202) 452-1090
                                   mae@mselaborlaw.com
                                   hdl@mselaborlaw.com

                                   Travis M. Hedgpeth*
                                   Texas Bar No. 24074386
                                   The Hedgpeth Law Firm, PC
                                   3050 Post Oak Blvd., Suite 510
                                   Houston, Texas 77056
                                   Telephone: (281) 572-0727
                                   Facsimile: (281) 572-0728
                                   travis@hedgpethlaw.com

                                   Jack Siegel*
                                   Texas Bar No. 24070621
                                   Stacy W. Thomsen*
                                   California Bar No. 274282
                                   Massachusetts BBO No. 706746
                                   Siegel Law Group PLLC
                                   4925 Greenville Avenue, Suite 600
                                   Dallas, Texas 75206
                                   P: (214) 790-4454
                                   stacy@siegellawgroup.biz
                                   jack@siegellawgroup.biz

                                   *Application for admission pro hac vice
                                   forthcoming

                                   ATTORNEYS FOR PLAINTIFFS AND
                                   OTHERS SIMILARLY SITUATED




                              18
